Citation Nr: 1104191	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  07-25 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for 
residuals of a right total knee replacement. 

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Coast 
Guard from August 1970 to November 1971. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Roanoke, Virginia 
(RO).  In that rating decision, the RO assigned the Veteran a 30 
percent disability rating following a thirteen month temporary 
total rating assignment for convalescence associated with the 
service-connected right knee disability, effective from June 1, 
2006, and it denied entitlement for TDIU.  Following a VA 
examination in June 2008, in a September 2008 rating decision, 
the RO increased the disability rating from 30 to 60 percent, 
effective June 1, 2006.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Under current law and regulations, the maximum schedular 
rating for a knee replacement (prosthesis) more than one year 
after implantation is 60 percent.

2.  Service connection is in effect for the Veteran's right knee 
disability, rated as 60 percent disabling; and for a residual 
scar on his right knee, rated as 10 disabling; these disabilities 
stem from a common etiology.

3.  The evidence of record does not support a finding that the 
Veteran is unable to secure and follow substantially gainful 
employment because of the severity of his service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for a 
service-connected right total knee replacement have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.105, 3.344, 4.1, 4.2, 4.68, 4.71a, Diagnostic Codes 5055, 5162 
(2010).

2.  The criteria for entitlement to TDIU have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 3.340, 3.341, 4.15, 4.16 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.   VA's Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

The VCAA requires VA to notify the claimant of the information 
and evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran, which information and 
evidence VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b). VA must provide such notice to the claimant prior to 
an initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).  VA must also provide 
the Veteran with notice that a disability rating and an effective 
date will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Here, VA sent letters to the Veteran in August 2006 and August 
2009 that fully addressed all notice elements concerning his 
claims.  The letters informed the Veteran of what evidence is 
required to substantiate the claims, and apprised the Veteran as 
to his and VA's respective duties for obtaining evidence.  VA has 
also informed the Veteran how it determines the disability rating 
and the effective date for the award of benefits if service 
connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Following the August 2009 letter to the Veteran, the 
claim was most recently readjudicated by the RO in a September 
2009 supplemental statement of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2008).  The Board 
finds that the VCAA duty to notify was fully satisfied as to the 
Veteran's claims.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  VA has made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A.  VA obtained the Veteran's service treatment 
records, VA treatment records, and other treatment records 
identified by the Veteran.  VA provided the Veteran with 
compensation examinations in September 2006 and June 2008, in 
which both examiners addressed the severity of the Veteran's 
right knee disability. 

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  Increased Disability Rating 

The Veteran underwent a total right knee arthroplasty 
(replacement) in April 2005. See VA April 2005 Orthopedic Surgery 
Report.  As noted above, he was awarded a 100 percent evaluation 
for thirteen months for convalescence following the implantation 
of the prosthesis, and thereafter, the Veteran's disability 
rating was 30 percent, effective June 1, 2006.  See November 2006 
rating decision.  It was increased from 30 to 60 percent, 
effective June 1, 2006, by the way of the September 2008 rating 
decision.  The Veteran now seeks a rating in excess of 60 percent 
for his right knee disability.

Rating of a disability is rendered upon the application of a 
schedule of ratings, which is predicated upon the average 
impairment of earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 3.321(a) and 4.1.  Separate diagnostic codes identify 
various disabilities.  See 38 C.F.R. Part 4.

The degree of impairment resulting from a disability involves a 
factual determination of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994). In resolving this 
factual issue, the Board may only consider the specific factors 
as are enumerated in the applicable rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

Where an award of service connection for a disability has been 
granted, separate evaluations can be assigned for separate 
periods of time based on the facts found.  In other words, the 
evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 
(2008).  A disability may require re-evaluation in accordance 
with changes in a veteran's condition. It is thus essential, in 
determining the level of current impairment, that the disability 
be considered in the context of the entire recorded history.  38 
C.F.R. § 4.1.

The Veteran's right knee is currently rated as 60 percent 
disabling under Diagnostic Code 5055 which provides the rating 
criteria for the prosthetic replacement of a knee joint.  Under 
this code, for one year following implantation, the knee joint 
warrants an evaluation of 100 percent.  38 C.F.R. § 4.71.  
Thereafter, where there are chronic residuals consisting of 
severe painful motion or weakness in the affected extremity, a 60 
percent evaluation is warranted.  Id.  Where there are 
intermediate degrees of residual weakness, pain, or limitation of 
motion, Diagnostic Code 5055 instructs to rate by analogy to 
Diagnostic Codes 5256, 5261, or 5262.  However, none of these 
diagnostic codes provides for an evaluation in excess of 60 
percent.  Id.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In this case, the Veteran seeks an evaluation in excess of 60 
percent following his temporary total disability evaluation for 
convalescence from the implantation of the prosthesis, effective 
from June 1, 2006.  He asserts that his is disability is more 
severe than the criteria associated with the current assigned 
evaluation. 

A review of the VA treatment records from this period shows that 
the Veteran underwent a total right knee replacement in April 
2005.  The surgical note from this operation shows that the 
implantation of the prosthesis was successful.  There was some 
concern regarding the stability of the patella prosthesis.  It 
was noted that when using the "no-thumbs technique" the patella 
did not dislocate, but it did "rock open a little bit." 
Overall, the Veteran was felt to be in "satisfactory condition" 
following the surgery.  

The VA treatment records following the surgery show that the 
Veteran underwent physical therapy to rehabilitate the movement 
of the right knee, and it were felt that the Veteran was 
progressing well in the months following the operation.  See VA 
treatment record dated September 2005.  In October 2005, the 
Veteran reported that he fell while playing basketball and he 
felt a "pop" in his knee, and it was followed by swelling in 
the knee.  An October 2005 VA orthopedic consultation report 
shows that physical examination revealed palpable defect of the 
right quadricep into the patella.  It was noted that the Veteran 
was able to actively contract the muscles and the patella did not 
separate.  There was no evidence of painful motion.  The pain was 
associated with the body of the right quadricep itself.  It was 
felt that the Veteran had a ridge of fibrosis as a residual from 
the multiple surgeries he has underwent for his right knee 
disability.  X-ray film revealed no abnormalities of the 
prosthesis.  

Subsequent VA treatment records continue to show that the Veteran 
underwent physical therapy for his right knee.  These VA 
treatment records show that the Veteran complained of painful 
motion in his right knee and there was evidence of weakness and 
limited range of motion.  It was observed that the Veteran had 
difficulty negotiating steps safely and walking long distances 
without pain and instability.  

In September 2006, the Veteran underwent a VA examination to 
evaluate the level of severity of his right knee disability.  The 
examination report shows that the Veteran complained of pain, 
weakness, stiffness, swelling and instability in his right knee.  
It was observed that the Veteran wore a knee brace on his right 
knee and he used a cane to ambulate.  The Veteran denied any 
episodes of recurrent dislocation or subluxation in his right 
knee.  Physical examination revealed that the Veteran had an 
abnormal gait and there was deformity, tenderness, swelling and 
crepitus in the right knee.  Range of motion testing revealed 
extension was limited to 15 degrees with pain and flexion was 
limited to 90 degrees with pain.  There was no evidence of laxity 
observed on examination.  It was felt that additional function of 
the right knee was not limited by pain, fatigue, weakness or lack 
of endurance.    

In a January 2007 VA orthopedic surgery follow-up treatment 
record, it was noted that the surgeon who conducted the April 
2005 operation felt that the Veteran had a fair recovery 
following the surgery, but the Veteran would never regain full 
range of motion or have complete pain relief in his right knee.  
It was noted that the Veteran had considerable atrophy of the 
right thigh and that he was unable to tighten the patella because 
the scarring of the right quadricep muscle to the underlying 
tissue prevented complete retraction of the patella when the knee 
was passively extended. 

The Veteran was afforded another VA examination in June 2008.  In 
that examination report, it was noted that the Veteran complained 
of pain, weakness, stiffness, giving away, decreased motion, and 
swelling in his right knee.  He also complained of severe flare-
ups that occurred once or twice a week where he would have to 
keep his weight off of his right knee.  The Veteran reported that 
he could only stand for a few minutes and that he was unable to 
walk more than a few yards because of his right knee disability.  
Physical examination revealed that the Veteran had an abnormal 
gait and there was evidence of crepitus, deformity, tenderness, 
weakness, guarding of movement, and painful motion in the right 
knee.  There was no evidence of instability.  Range of motion 
testing revealed that the Veteran's right knee extension was 
limited to 5 degrees with pain and flexion was limited to 90 
degrees with pain.  There was no evidence of additional 
limitation of function with repetition of range of motion.  

The June 2008 VA examiner noted that the Veteran retired from his 
employment as a plumber in 2002 because of physical limitations 
caused by his right knee disability.  It was felt that the 
Veteran's right knee disability caused him mild to severe 
limitation on his actives of daily living.  The VA examiner 
opined that the Veteran was no longer able to work as a plumber 
due to the physical requirements of the occupation, but he would 
be able to work in a position that did not require bending, 
kneeling, standing or walking for long periods, and heavy 
lifting.  

In light of the above evidence, the Board finds that the Veteran 
is not entitled to an evaluation in excess of 60 percent for his 
right total knee replacement.  As discussed above, the Veteran's 
right knee disorder is manifested by crepitus, deformity, 
tenderness, swelling, stiffness, weakness, guarding of movement, 
and painful motion.  The Veteran has reported that he had several 
falls after the total knee replacement because of instability in 
his right knee.  During the June 2008 VA examination, the Veteran 
reported weekly flare-ups that significantly affecting his 
mobility.  Throughout the period on appeal, the medical evidence 
shows that the 
Veteran has had muscle atrophy in his right quadricep due to 
weakness in the right knee, he has decreased his range of motion 
in his right knee, and his right knee disability limited his 
ability to stand or walk for long periods of time.  The June 2008 
examiner determined that the Veteran's right knee had a mild to 
severe effect on his activities of daily living.  Collectively, 
this symptomatology manifested by the Veteran's right knee 
disability clearly represents chronic residuals of total knee 
replacement that consist of severe painful motion or weakness to 
warrant the 60 percent evaluation under Diagnostic Code 5055.  
The 60 percent rating is the maximum schedular rating available 
under the applicable diagnostic code.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5055. 

The Board has considered whether a higher evaluation is available 
under any other diagnostic code.  The Veteran's right total knee 
replacement is located in the lower third of the Veteran's 
thighs, and pursuant to the amputation rule, set forth at 38 
C.F.R. § 4.68, the assigned disability rating may not exceed 60 
percent for that knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5162.  Therefore, by application of the "Amputation Rule," as set 
forth at 38 C.F.R. § 4.68, a rating in excess of 60 percent is 
not available for right knee total knee replacement.  Thus, the 
Board must deny a rating in excess of 60 percent for the right 
knee disability.

With regard to separate ratings, the Veteran has already been 
award a separate 10 percent disability evaluation for functional 
impairment resulting from the scar on his right knee.  This 
disability rating incorporates the functional loss associated 
with the fibrosis in the right quadricep that has result from the 
number of surgeries conducted on the Veteran's right knee. The 
Veteran has not appealed the assignment of that evaluation.  The 
Board will therefore not analyze whether a separate disability 
rating is warranted for this component of his total right knee 
replacement.  Moreover, there is no evidence of any neurological 
problems associated with the right knee disability.  

Several precedent opinions of the VA Office of General Counsel 
provide bases for the assignment of separate knee evaluations 
when specific symptoms are shown.  However, as the evidence of 
record does not presently show both knee arthritis and 
instability, there is no basis for the assignment of separate 
evaluations for instability and arthritis.  See VAOPGCPREC 23-97 
(July 1, 1997); see also VAOPGCPREC 9-98 (August 14, 1998).  
Moreover, there is no basis for separate evaluations for flexion 
and extension, as the veteran does not have sufficient limitation 
of flexion (60 degrees) for a zero percent evaluation under 
Diagnostic Code 5260.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  

Finally, the Veteran has submitted no evidence showing that this 
disorder has markedly interfered with his employment status 
beyond that interference contemplated by the assigned evaluation, 
and there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required to 
remand this matter to the RO for the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See Thun 
v. Peake, 22 Vet. App. 111 (2008).

Overall, there is no basis for an evaluation in excess of 60 
percent for the Veteran's service-connected residuals of a right 
total knee replacement, and the claim must be denied.  38 C.F.R. 
§§ 4.3, 4.7.

3.  TDIU 

The Veteran also seeks TDIU due to service-connected right knee 
disability.  In the June 2008 application for TDIU, the Veteran 
asserted that his service-connected right knee disability has 
prevented him from maintaining substantially gainful employment.  

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  See 38 C.F.R. § 3.340.  

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable at 
40 percent or more, and sufficient additional disability to bring 
the combined rating to 70 percent or more.  Disabilities 
resulting from common etiology or a single accident or 
disabilities affecting a single body system will be considered as 
one disability for the above purposes of a single 60 percent 
disability or a single 40 percent disability.  38 C.F.R. § 
4.16(a).

Here, the Veteran has been awarded service connected for his 
right knee disability, rated as 60 percent disabling, and for a 
residual scar on his right knee, rated as 10 disabling.  These 
disabilities stem from a common etiology.  Therefore, the Veteran 
meets the schedular criteria for consideration of unemployability 
under 38 C.F.R. § 4.16(a).  Since the schedular criteria are 
satisfied, the remaining question is whether the Veteran's 
service-connected disabilities, in and of themselves, preclude 
the Veteran from securing or following a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a).  

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation in 
the community where the veteran resides."  Moore v. Derwinski, 1 
Vet. App. 356, 358-59 (1991).  "Marginal employment" shall not 
be considered substantially gainful employment.  38 C.F.R. § 
4.16(a).  

The sole fact that a veteran has difficulty obtaining employment, 
because of economic circumstances, is not enough for a TDIU 
award.  A higher schedular rating, in itself, is recognition that 
the impairment makes it difficult to obtain and retain 
employment.  The central inquiry to this question is, "whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  Neither non-service 
connected disabilities nor advancing age may be considered in the 
determination.  38 C.F.R. §§ 3.341, 4.19 (2009); Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  Factors to be considered are 
the veteran's education, employment history, and vocational 
attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 
(1991).

In discussing the unemployability criteria, the United States 
Court of Appeals for Veterans Claims (Court) has indicated that, 
in essence, the unemployability question that concerns a 
veteran's ability or inability to engage in substantial gainful 
activity has to be looked at in a particular manner when the 
thrust of the inquiry is whether a particular job is 
realistically within a veteran's capabilities, both physically 
and mentally.  See Moore v. Derwinski, supra.  

In his June 2008 application for TDIU, the Veteran reported two 
years of high school education and asserted that he is unable to 
maintain gainful employment because of his right knee disability 
due to severe atrophy of the right left, painful movement in his 
right knee, and falls caused by his right knee disability.  The 
Veteran reported that he was a plumber and his education and 
training were in plumbing, air-conditioning, and masonry.  The 
Veteran reported that he was informed by his treating physician 
that he should seek light duty work, and he reported that he has 
tried several jobs, but he was not able to continue to work 
because of the pain in his right knee.  The Veteran further 
reported that he was let go from Hanover Direct because his 
employer was afraid that the Veteran would get hurt on the job 
due to instability in his knee and side effects from pain killer 
prescription.  An October 2008 response from Hanover Direct 
confirms that the Veteran was employed as a packer from April to 
September 2002, but it does not confirm or deny that the Veteran 
was terminated because of his right knee disability.  

The record contains VA medical records that show that the Veteran 
is unable to work due to his right knee disability prior to his 
total right knee replacement and shortly following that surgery.  
See VA treatment records dated November 2003 and July 2005.  The 
record also contains the June 2008 VA examiner's medical opinion 
that specifically addresses whether the Veteran's service-
connected right knee disability precludes him from securing or 
maintaining a substantially gainful occupation.  The June 2008 VA 
examiner, as quoted above, opined that the Veteran is no longer 
able to work as a plumber due to the physical requirements of the 
occupation, but he would be able to work in a position that did 
not require bending, kneeling, standing or walking for long 
periods, and heavy lifting.  The June 2008 VA examiner further 
found that Veteran's disability prevented him from bending, 
kneeling, standing or walking for long periods, and heavy 
lifting, and it had a mild to severe affect on his daily 
activities.  

In the present case, the Board acknowledges that the Veteran has 
a very significant right knee disability, but this is 
contemplated by the assigned 60 percent evaluation. The June 2008 
VA examiner found that the Veteran would not be able to work as a 
plumber due to his disability, but he would be able to work in a 
more sedentary occupation.  The Veteran has not presented any 
medical opinion to the contrary and has also not offered any 
other evidence (i.e., the opinion of a vocational rehabilitation 
counselor, or the like) to suggest that he would not be able to 
work in a sedentary occupation on account of his relatively 
limited educational background.

The Board must emphasize that the Veteran certainly has the right 
to reapply for TDIU in the future, particularly if he has 
evidence to demonstrate that sedentary work would not be feasible 
in his case.  The Board must base its opinion in this case on the 
evidence presently of record, however, and that evidence fails to 
demonstrate that he is entirely precluded from substantially 
gainful employment on account of service-connected disability.  
As a consequence, the Board must deny the TDIU claim.  
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an evaluation in excess of 60 percent for 
residuals of a right total knee replacement is denied.

Entitlement to TDIU is denied.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge Board of Veterans' Appeals




 Department of Veterans Affairs


